Frankum, Justice.
The appeal in this case is from the overruling of the defendant’s motion for a new trial which was filed after his conviction of the offense of assault with intent to murder. It appears from an examination of the motion and from an examination of the enumeration of errors in this case and from a comparison of those papers in this case with the motion for a new trial and the enumeration of errors in Woods v. State, 223 Ga. 754, that no substantial difference exists between the questions presented by the appeal here and the questions presented by the appeal there. The ruling and judgment in that case is, therefore, controlling here, and there being no basis to confer jurisdiction of this case upon this court, the case is accordingly

Transferred to the Court of Appeals.


All the Justices concur.